 In the MatterofCRADDOCKFURNITURECo.andUNITED FURNITUREWORKERS OF AMERICA,LOCAL312,AFFILIATED WITHTHE C. I.O.Case No. R-2419AMENDMENT TO DIRECTION OF ELECTIONMay 22, 1941On April 22, 1941, the National Labor Relations Board, herein calledthe Board, issued a Decision and Direction of Election in the above-entitled proceeding,' the election to be held within thirty (30) daysfrom the date of the Direction, under the direction and supervisionof the Regional Director for the Eleventh Region (Indianapolis, In-diana).The Board, having been advised that a longer period isnecessary, hereby amends the Direction of Election issued on April 22,1941, by striking therefrom the words "within thirty (30) days fromthe date of this Direction" and substituting therefor the words "withinforty-five (45) days from the date of this Direction of Election."131 N. L. R. B. 187.32 N. L. R. B., No. 10.69